Wright, C. J.
We are not inclined to disturb the decree. We have no hesitation in finding every issue in favor of the plaintiffs, except perhaps the most material one, and that is whether defendant did falsely and fraudulently make the representations charged. We have no doubt but the land does overflow, so as to greatly depreciate what would otherwise be its value. We are equally well satisfied, that the place is sickly, and that both of these facts were known to the defendant. And if the fraudulent representations were sufficiently proved, we would unhesitatingly grant the relief asked.
When we consider, however, that the answer under oath unequivocally denies this charge, and that such answer must be overcome by an amount of proof well understood in chancery practice, and which we need not here state, we are constrained to hold that the proof falls short of this requirement, and the bill must be dismissed. Two witnesses, it is true, swear quite positively to the representations, and a third speaks of a conversation which tends to show a desire or intention on the part of the defendant, to dispose of his place as one not subject to overflow. The witnesses for the defendant do away with much of this testimony, where they speak of the purchaser, acknowledging that he knew all about it, and inquiring for a stock farm; and as to how much of this land eould be put in meadow, and how much of the bluff could be plowed; as also of his speaking before the purchase, of the overflow, and there being enough of the upland for the sheep business. But if the case stood alone upon this testimony, we should still find for the plaintiff There is a circumstance in the case, however, conclusively shown, which to our mind must decide it for the defendant. We allude to the price paid, compared to the actual value of the land, if it did not overflow. Deducting from the $6,000, the price to be paid, $800, for the personal property, *113it will be found that tbe wholé land was estimated at a fraction over $11 per acre. Estimating the timber or the bluff land to contain two hundred and sixty-three acres, and valuing it at $15 per acre, it would be worth, . $3,945
Add the personal property,.....800
$4,745
and we have $1,255, or a fraction over $6 per acre, paid for the bottom land. If we increase the value of the timber land (as we might fairly do, under the testimony), we in the same proportion lessen the amount paid, or probably paid, for the bottom land. Now, if this bottom land was, as is claimed to have been represented, not subject to overflow or sickness, it was worth, according to the testimony, about $35 per acre, and thus the whole tract and personal property would, in fact, have been worth near twelve thousand dollars, instead of the amount agreed to be paid. We ask, then, whether the contract price does not conclusively show that it was bought, not as land free ' from overflow, but as land subject to overflow, and therefore of less value? And we also inquire, whether it is not as conclusively shown, that the whole tract is worth1 about the sum paid, or to be paid, for it? If it was shown that a sound price was paid, the case would have been entirely different. A sound price ordinarily implies that a sound article is to be received in return. And on the other hand, the failure to give a sound price is ordinarily a strong circumstance (not conclusive, it is true), to show that the parlies contracted in view of defects, or the actual value of the thing sold. We are not satisfied that the fraud is sufficiently substantiated, and the decree is therefore affirmed.